                    Case 19-01298-MAM      Doc 358    Filed 06/04/20    Page 1 of 4




         ORDERED in the Southern District of Florida on June 3, 2020.




                                                      Mindy A. Mora, Judge
                                                      United States Bankruptcy Court
_____________________________________________________________________________


                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION


         In re:                                       Case No.: 18-16248-MAM

         Chance & Anthem, LLC,                        Chapter 7
              Debtor.
                                             /

         Robert C. Furr,                              Adv. Proc. No. 19-1298-MAM
              Plaintiff.

         v.

         Jeffrey M. Siskind, et al.
               Defendants.
                                             /

         Jeffrey M. Siskind,
               Counter-Plaintiff.

         v.

         Genovese, Joblove & Battista, P.A., et al.
              Counter-Defendants.
                                             /
            Case 19-01298-MAM      Doc 358    Filed 06/04/20   Page 2 of 4




      ORDER DENYING AMENDED MOTION TO EXCLUDE EXPERT
         TESTIMONY OF GREGORY P. EIDSON [ECF NO. 302]

      THIS MATTER came before the Court upon the Amended Motion to Exclude

Expert Testimony of Gregory P. Eidson [ECF No. 302] (the “Motion”) filed by Jeffrey

Siskind (“Siskind”). In the Motion, Siskind argues that the appraisal report (the

“Appraisal”) prepared by Gregory P. Eidson (“Eidson”) underestimates the value of

certain property (the “Property”). Siskind further contends that Eidson has an

interest in the outcome of the relevant litigation, ignores the valuation presented in

a 2015 report regarding the Property, does not consider a sale of the Property in 2005,

and fails to reconcile differences in value over time. Siskind summarizes his

objections by stating that Eidson did not base the Appraisal “on sufficient facts or

data and did not use reliable principles and methods because he chose to ignore

pertinent facts and therefore could not apply principles and methods fairly.” Motion

at ¶ 10.

      In support of his contentions, Siskind requests that the Court either (a) permit

the refutation of the Appraisal through lay testimony or (b) extend the deadline for

disclosing expert reports.

      The Court is familiar with the valuation process and is likewise aware that it

is common for litigants to submit appraisals with differing valuations. It is equally

common for litigants to take issue with appraisals offered into evidence by an

opposing party, and pertinent valuations may vary widely. The Court will assess the

probable accuracy and probative value of the Appraisal and any competing appraisal




                                          2
              Case 19-01298-MAM           Doc 358      Filed 06/04/20     Page 3 of 4




reports submitted by other parties (including Siskind) as part of the normal

evidentiary process. Therefore, any differences in valuation and prospective issues

with external factors are not cause for concern at this point.

       With respect to Siskind’s request to extend deadlines for submission of

evidence, the Court notes that all parties have been given an equal amount of time to

prepare their evidentiary submissions, and all parties have been instructed to follow

all relevant Federal Rules of Evidence, Federal Rules of Civil Procedure, Bankruptcy

Rules, and Local Rules (collectively, the “Rules”).1 In addition, the pretrial order

entered in this adversary proceeding (the “Pretrial Order”) (ECF No. 4), and the

subsequent orders continuing the date of the pretrial conferences (ECF Nos. 59, 197

and 325), established clear deadlines that may only be modified through Court order.

       The Court has carefully monitored the progress of this Adversary Proceeding

and has previously provided all parties with ample time to compile, produce, and

prepare evidence for submission. No extensions will be granted to any party absent

extraordinary circumstances. The Motion does not describe extraordinary

circumstances.

       Therefore, the Court, being otherwise fully advised in the premises, ORDERS

AND ADJUDGES that

       1. The Motion is DENIED.




1
 To the extent that Siskind seeks to refute expert testimony through the presentation of lay testimony,
the Court refers Siskind to the Rules.


                                                  3
              Case 19-01298-MAM          Doc 358      Filed 06/04/20     Page 4 of 4




       2.      Any objections that any opposing party wishes to raise regarding the

Appraisal are preserved for the evidentiary hearing or trial at which the Appraisal is

sought to be introduced into evidence.

       3.      Siskind may refute the expert testimony in the Appraisal through the

presentation of competent expert testimony so long as the expert opinion is disclosed

in the manner and timeframes set forth in the Pretrial Order.

                                                ###

Copy furnished to:

Jeffrey M. Siskind, Esq.

Mr. Siskind is directed to serve this order upon all interested parties and file a conforming
certificate of service.




                                                 4
